     Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 1 of 29 PageID #: 213



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


DON BLANKENSHIP,

              Plaintiff,

v.                                         Civil Action No. 2:19-cv-00549

DONALD TRUMP, JR. and
DOES 1-50 INCLUSIVE,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending is the defendant’s motion to dismiss, filed on

August 2, 2019.


                            I.   Factual Background


              The plaintiff, Don Blankenship, initiated this action

on or about April 25, 2019 in the Circuit Court of Mingo County,

West Virginia, against the defendant, Donald Trump, Jr. (“Trump,

Jr.”), for claims of defamation, false light invasion of

privacy, and conspiracy to commit defamation and false light

invasion of privacy. 1       See Notice of Removal, ECF No. 1.         The



1 The plaintiff also lists Does 1-50 as defendants, who are
“other persons currently unknown to Plaintiff” who shared a
common plan with defendant Trump to defeat the plaintiff in the
2018 Republican primary election in West Virginia for the United
States Senate seat. See Compl., ECF No 1-2 ¶¶ 78, 89-90.
    Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 2 of 29 PageID #: 214



action was removed to this court pursuant to 28 U.S.C. § 1441

based on the original jurisdiction of this court under 28 U.S.C.

§ 1332(a)(1). 2    Id.


             Following an explosion in a West Virginia mine on

April 5, 2010, that resulted in the death of twenty-nine (29)

miners, the United States government initiated an investigation

into the cause of the explosion.           See Compl., ECF No. 1-2

(“Compl.”) ¶¶ 36-38.       While the plaintiff was not charged with

the death of the miners or with causing the explosion, the

government later charged the plaintiff with three felonies,

including conspiracy to defraud the federal Mine Safety and

Health Administration, and one misdemeanor for conspiracy to

violate federal mine safety laws.           See id. ¶ 41.   On December 3,

2015, a federal jury found the plaintiff not guilty of the

felony charges but convicted him of the misdemeanor offense.

Id. ¶ 43.     The plaintiff was sentenced to one year in prison,

which the plaintiff served and from which he was released in the

spring of 2017.      Id. ¶¶ 44-45.




2 The plaintiff has filed three other actions alleging similar
claims against other defendants. See Blankenship v. Bos. Globe
Media Partners, No. 2:19-cv-00589 (S.D.W. Va.); Blankenship v.
Fox News Network LLC, No. 2:19-cv-00236 (S.D.W. Va.);
Blankenship v. NBCUniversal LLC, No. 2:20-cv-00278 (S.D.W. Va.).



                                       2
  Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 3 of 29 PageID #: 215



            In January 2018, the plaintiff announced his campaign

to run as a Republican for a United States Senate seat in West

Virginia.    Id. ¶ 46.   The Republican primary election was

scheduled for May 8, 2018.      Id.   The plaintiff alleges that

political and news media figures conspired to defeat his

candidacy by referring to the plaintiff as a “felon” or a

“convicted felon,” despite the fact that the plaintiff was

cleared of the felony charges and was only convicted of the

misdemeanor offense.     See id. ¶¶ 3-4, 17-24, 49-54, 62-67.         One

of these figures was Trump, Jr.


            On May 3, 2018, after allegedly attending a meeting

with members of the National Republican Senatorial Committee

(“NRSC”), Trump, Jr. published a series of tweets about the

plaintiff from his Twitter handle @DonaldTrumpJr.           See id.

¶¶ 57-59.


            The first tweet on May 3, 2018 reads:

            I hate to lose. So I’m gonna go out on a limb here
            and ask the people of West Virginia to make a wise
            decision and reject Blankenship! No more fumbles like
            Alabama. We need to win in November. #wv #wvpol

See id. ¶ 57.    In response, the plaintiff issued a press release

that afternoon in which he promoted his candidacy.           See id. ¶ 58




                                      3
    Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 4 of 29 PageID #: 216



             Trump, Jr. posted a second tweet (“quote tweet” 3)

later on May 3, 2018 in response to a tweet from CNN reporter

Dan Merica’s Twitter handle @merica.          See id. ¶ 59.     Merica’s

tweet, also from May 3, 2018, reads:

             Trump’s son urges West Virginia Republicans to reject
             Blankenship, who responds by labeling @DonaldJTrumpJr
             part of the “establishment.”

Id.    Merica’s tweet includes a link to his CNN news article

about Trump, Jr.’s earlier tweet urging West Virginia

Republicans to “reject Blankenship.”          See id.    The first part of

the article reads:

             President Donald Trump’s son Donald Trump Jr. urged
             West Virginia Republicans on Thursday to reject Don
             Blankenship in next week's primary, comparing the coal
             baron to failed Alabama Senate candidate Roy Moore.

             "I hate to lose. So I’m gonna go out on a limb here
             and ask the people of West Virginia to make a wise
             decision and reject Blankenship! No more fumbles like
             Alabama," he wrote on Twitter. “We need to win in
             November."




3 A “quote tweet” -- or a “retweet with comment” -- is a tweet in
which the user retweets another person’s tweet on the user’s
profile along with the user’s own comments.



                                       4
    Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 5 of 29 PageID #: 217



             The comment from the President’s son is the clearest
             signal yet that national Republicans are worried that
             Blankenship’s upstart campaign could upend plans to
             run either Republican Rep. Evan Jenkins or Attorney
             General Patrick Morrisey against vulnerable Democratic
             Sen. Joe Manchin in November.[4] National Republicans
             were worried when Blankenship jumped into the race,
             given that the former CEO of Massey Energy had just
             recently finished serving a yearlong sentence
             following a misdemeanor conviction for his involvement
             in the deadliest US mine explosion in four decades.
             . . . .

Dan Merica, Trump’s Son Urges West Virginia Republicans to

Reject Blankenship, CNN, May 3, 2018,

https://www.cnn.com/2018/05/03/politics/trump-jr-don-

blankenship.


             Trump, Jr.’s quote tweet includes his own comments,

the tweet from Dan Merica, and the link to the CNN news article.

See Compl. ¶ 59.      Trump, Jr.’s quote tweet comment includes:

             Ha, now I’m establishment? No,        I’m realistic & I know
             the first thing Manchin will do       is run ads featuring
             the families of those 29 miners       killed due to actions
             that sent you to prison. Can’t        win the general... you
             should know that & if others in       the GOP won’t say it,
             I will.

Id. ¶ 59.


             Another Twitter user replied to Trump, Jr.’s tweet:

“Don’t think Manchin will do that.          His ads are usually ab[ou]t




4 Senator Joe Manchin was the incumbent United States Senator
from West Virginia whose seat was up for election in 2018.



                                       5
    Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 6 of 29 PageID #: 218



him.” 5   Id.   Trump, Jr. replied to this with a third tweet

(“reply tweet”), which reads:

             He’s probably never run against a felon.

Id.    The plaintiff argues that Trump, Jr.’s reply tweet refers

to him as a felon and is materially false because he has never

been convicted of a felony.        See id. ¶¶ 60, 69.      The plaintiff

also alleges that the reply tweet was made in conjunction with

reference to the mine explosion from the quote tweet, which had

the additional effect of falsely attributing to the plaintiff

responsibility for murder.        See id. ¶ 23, 74.


             The plaintiff alleges that Trump, Jr. published the

false and defamatory statements on Twitter “at the request of

the NRSC and others as part of their efforts to smear Mr.

Blankenship and defeat his candidacy.” 6         Id. ¶ 62.     The plaintiff

also alleges that Trump, Jr. never issued a correction or

retraction about the tweets, nor has he removed the tweets from


5 A reply to a tweet appears embedded below the original tweet as
part of a conversation string. Users can also reply to replies,
since each reply is itself a tweet.
6 The plaintiff also alleges that a “push poll” was conducted on
or about March 25, 2018 by unknown persons wherein phone
operators called potential voters in West Virginia to ask the
voters questions predicated on the idea that the plaintiff was a
felon. See Compl. ¶ 50. The plaintiff argues that this “push
poll” was intended to defame him and to derail his campaign by
planting the false idea in the minds of voters that the
plaintiff was a felon and/or convicted of a felony. Id. The
court understands this allegation to be against the Does 1-50.



                                       6
  Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 7 of 29 PageID #: 219



public view.   See id. ¶ 61.     The plaintiff lost his bid for the

Republican party nomination in the primary election on May 8,

2018.   Id. ¶ 66.    The plaintiff asserts that Trump, Jr.’s

defamatory statements on Twitter caused him “enormous damages”

by injuring his reputation, preventing him from pursuing other

businesses and economic opportunities, and being a material

cause of his loss in the primary election.         Id. ¶¶ 25, 66.     The

plaintiff filed this suit asserting four causes of action,

though the complaint lists them in two counts.          See id. ¶¶ 68,

91.   In all, the plaintiff asserts causes of action for (1)

defamation, (2) conspiracy to defame, (3) false light invasion

of privacy, and (4) conspiracy to commit false light invasion of

privacy.   See id.


           On August 2, 2019, Trump, Jr. filed a motion to

dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure for failure to state claim upon which relief can be

granted.   See Def.’s Mot. Dismiss, ECF No. 3.         The plaintiff

filed a response in opposition on August 16, 2019, see Pl.’s

Resp., ECF No. 11 (“Pl.s’ Resp.”), to which Trump, Jr. filed a

reply on August 23, 2019, see Def.’s Reply, ECF No. 12 (“Def.’s

Reply”).




                                     7
    Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 8 of 29 PageID #: 220



                            II.   Legal Standard


             Federal Rule of Civil Procedure 8(a)(2) requires that

a pleader provide “a short and plain statement of the claim

showing . . . entitle[ment] to relief.”           Fed. R. Civ. P.

8(a)(2); Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007).              The

required “short and plain statement” must provide “‘fair notice

of what the . . . claim is and the grounds upon which it

rests.’”     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545

(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957),

overruled on other grounds, Twombly, 550 U.S. at 563).


             Rule 12(b)(6) correspondingly permits a defendant to

challenge a complaint that “fail[s] to state a claim upon which

relief can be granted.”        Fed. R. Civ. P. 12(b)(6).       In order to

survive a motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” 7          Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

The “[f]actual allegations [in the complaint] must be enough to

raise a right to relief above the speculative level” such that

relief is “plausible.”       Twombly, 550 U.S. at 555-56.        A



7 “[T]he usual standards of notice pleading apply in defamation
cases.” Hatfill v. N.Y. Times Co., 416 F.3d 320, 329 (4th Cir.
2005).


                                       8
  Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 9 of 29 PageID #: 221



“formulaic recitation of the elements of a cause of action will

not do.”   Id. at 555.


           “A motion to dismiss tests the sufficiency of a

complaint.”   Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th

Cir. 2013).   The court’s evaluation is therefore “generally

limited to a review of the allegations of the complaint itself.

However, [the court] also consider[s] documents that are

explicitly incorporated into the complaint by reference . . . .”

Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165–66 (4th

Cir. 2016) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322 (2007)).      Application of the Rule 12(b)(6)

standard requires that the court “‘accept as true all of the

factual allegations contained in the complaint.’”           Erickson, 551

U.S. at 94 (quoting Twombly, 550 U.S. at 555-56).


                              III. Analysis


           Federal courts exercising jurisdiction through

diversity of citizenship must apply state substantive law.            Erie

R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938); see also

Stonehocker v. Gen. Motors Corp., 587 F.2d 151, 154 (4th Cir.

1978) (“[F]ederal courts are to apply the substantive law the

State in which they are sitting would apply if the case had

originated in a State court.”).       Removal in this case was based



                                     9
    Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 10 of 29 PageID #: 222



on diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1). 8

This court must therefore consider relevant case law from the

Supreme Court of Appeals of West Virginia.


       A.    Defamation


             Defamation is “[a] false written or oral statement

that damages another’s reputation.”          Pritt v. Republican Nat.

Comm., 557 S.E.2d 853, 861 n.12 (W. Va. 2001) (quoting Black's

Law Dictionary 427 (7th ed. 1999)).          Defamation published in

written form constitutes libel.          Syl. Pt. 8, Greenfield v.

Schmidt Baking Co., 485 S.E.2d 391, 394 (W. Va. 1997).              West

Virginia law identifies three types of plaintiffs in defamation

cases: (1) public officials and candidates for public office,

(2) public figures, and (3) private individuals.             Syl. Pt. 10,

Hinerman v. Daily Gazette Co., 423 S.E.2d 560, 564 (W. Va.

1992).      It is undisputed at this stage that the plaintiff

qualifies as a candidate for public office.




8 Diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)
requires (1) an amount in controversy that exceeds $75,000,
exclusive of interests, and (2) that the parties be citizens of
different States. Although the plaintiff does not specify an
amount for his damages, Trump, Jr. asserts that the possible
damages surpass the $75,000 limit required for diversity
jurisdiction. See Notice of Removal, ECF No. 1 at 3-6.



                                       10
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 11 of 29 PageID #: 223



          In order to recover in a libel action, plaintiffs who

qualify as candidates for public office must prove elements by

clear and convincing evidence that

          (1) there was the publication of a defamatory
          statement of fact or a statement in the form of an
          opinion that implied the allegation of undisclosed
          defamatory facts as the basis for the opinion; (2) the
          stated or implied facts were false; and, (3) the
          person who uttered the defamatory statement either
          knew the statement was false or knew that he was
          publishing the statement in reckless disregard of
          whether the statement was false.

Syl. Pt. 1, Hinerman, 423 S.E.2d at 563 (emphasis omitted).

Further, to sustain a libel action, a plaintiff who qualifies as

a candidate for public office must also prove that “the

publisher intended to injure the plaintiff through the knowing

or reckless publication of the alleged libelous material.”            Syl.

Pt. 4, Chafin v. Gibson, 578 S.E.2d 361, 363 (W. Va. 2003) (per

curiam) (quoting Syl. Pt. 1, Sprouse v. Clay Commc’n Inc., 211

S.E.2d 674, 679 (1975)); accord Syl. Pt. 6, Pritt, 557 S.E.2d at

855.


          In his motion to dismiss, Trump, Jr. argues that the

plaintiff has failed to state a claim for defamation for four

reasons: (1) the plaintiff has not sufficiently pled actual

malice, (2) the plaintiff has failed to plead that the statement

in question was defamatory, (3) the plaintiff has not plausibly

pleaded that the statement caused him injury or tended to lower




                                    11
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 12 of 29 PageID #: 224



his standing in the community, and (4) the statement cannot be

the basis for a defamation claim because it is substantially

accurate or a reasonable mistake.        Mem. Supp. Mot. Dismiss, ECF

No. 4 (“Mem. Mot. Dismiss”) at 6-7.


            (1)   Actual Malice


            To prevail in a defamation claim, plaintiffs who are

public officials must prove by clear and convincing evidence

that the defendant made the defamatory statement with “actual

malice” -– that is, “with knowledge that it was false or with

reckless disregard of whether it was false or not.”          New York

Times Co. v. Sullivan, 376 U.S. 254, 280 (1964); Syl. Pt. 2,

State ex rel. Suriano v. Gaughan, 480 S.E.2d 548, 551 (W. Va.

1996); see also Carr v. Forbes, Inc., 259 F.3d 273, 282 (4th

Cir. 2001) (“Establishing actual malice is no easy task, because

the defamation plaintiff bears the burden of proof by clear and

convincing evidence.”); Syl. Pt. 12, Pritt, 557 S.E.2d at 856

(“In order for a public official or a candidate for public

office to recover in a libel action, he/she must prove by clear

and convincing evidence that the stated or implied facts were

false.”).


            “Actual malice is a subjective standard.”        Reuber v.

Food Chem. News, Inc., 925 F.2d 703, 714 (4th Cir. 1991) (en



                                    12
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 13 of 29 PageID #: 225



banc).   The Supreme Court of Appeals of West Virginia has also

recognized that:

           The greatest obstacle that a public official libel
           plaintiff must overcome is the First Amendment
           requirement that the publisher of a libel against a
           public official have a subjective appreciation at the
           time of publication that either (1) the defamatory
           statement is false or (2) the defamatory statement is
           being published in reckless disregard of whether it is
           false.

Hinerman, 423 S.E.2d at 572 (emphasis in original).          Actual

malice may be proven by circumstantial evidence.          See Harte-

Hanks Commc'ns, Inc. v. Connaughton, 491 U.S. 657, 668 (1989).

“[P]artisanship, animus toward the subject of a libel, or other

‘malicious’ motives” are not conclusive evidence of “actual

malice” on their own, but a jury may consider them in

determining “whether a subjective realization that the statement

was false or a subjective realization that the statement was

being published recklessly, existed at the time the statement

was published.”    Hinerman, 423 S.E.2d at 573.


           To show reckless disregard for truth or falsity, and

therefore actual malice, “a plaintiff must prove that ‘the

defendant in fact entertained serious doubts as to the truth of

his publication.’”    Fairfax v. CBS Corp., 2 F.4th 286, 293 (4th

Cir. 2021) (quoting St. Amant v. Thompson, 390 U.S. 727, 731

(1968)).   “To plead actual malice, therefore, [a plaintiff] must

plausibly allege that [the defendant] [published] the [material]


                                    13
     Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 14 of 29 PageID #: 226



with a ‘high degree of awareness’” that it was “likely” false.

Id. (quoting Garrison v. Louisiana, 379 U.S. 64, 74 (1964)).

Recklessness may be found where there are obvious reasons to

doubt the veracity or accuracy of information.              See St. Amant,

390 U.S. at 732.


              Trump, Jr. argues that the plaintiff has failed to

state a claim for defamation because the plaintiff has not

sufficiently pled actual malice and because the plaintiff only

states conclusory allegations that are mere recitations of the

legal standard. 9      Mem. Mot. Dismiss at 8-9.        Trump, Jr. alleges

that his quote tweet conveyed an opinion and was directed toward

his Twitter followers, not toward the plaintiff. 10             See id. at

10-11.      Trump, Jr. also alleges that the reply tweet with the

allegedly defamatory statement does not identify the plaintiff

and instead was a reply directed at the single Twitter user to

whom he was replying.         See id. at 10.     Finally, Trump, Jr.

argues that the reference to “felon” in his reply tweet was not

the focus of the tweet, and that the reference was incidental to




9 Trump, Jr. also argues that, to the extent that the plaintiff
alleges that the tweets were part of a plan or scheme with
others to injure the plaintiff, the allegations are likewise
conclusory and do not support a showing of actual malice. See
Mem. Mot. Dismiss at 9.
10Trump, Jr. refers to the “original message,” which the court
understands to be the quote tweet. See Mem. Mot Dismiss at 10.


                                        14
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 15 of 29 PageID #: 227



the core of the comment about the probable nature of attack ads.

See id.


            Trump, Jr. concedes that he posted earlier on May 3,

2018 about the plaintiff’s criminal history and association with

the mine explosion.    See id.    However, Trump, Jr. argues that

the plaintiff has not plausibly alleged that Trump, Jr. knew, or

recklessly avoided knowing, that the plaintiff’s crime of

conviction was a misdemeanor rather than a felony.          See id. at

10-11.    Trump, Jr. further alleges that he had a “reasonable

assumption” that the plaintiff was a felon based on broadcast

news that had identified the plaintiff as a felon before Trump,

Jr. posted his tweets.     See id. at 11.


            The plaintiff argues in opposition that the

circumstances alleged create more than a sufficiently plausible

inference that Trump, Jr. acted with actual malice.          See Pl.’s

Resp. at 8.    The plaintiff alleges that Trump, Jr.’s malice goes

beyond partisan disdain and was part of a “professional

political ‘hit job.’”     See id.   In particular, the plaintiff

alleges facts in support of the inference that Trump, Jr. issued

the tweet with knowledge of its falsity: (1) Trump, Jr. was

involved in high-level discussions about the primary campaign in

West Virginia, (2) he made the statements shortly after one such

meeting, (3) the comments were made as part of a string of false



                                    15
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 16 of 29 PageID #: 228



comments by sophisticated party operatives, (4) the true facts

were widely available on the internet and had been widely

reported, and (5) he never retracted or corrected the false

tweets, despite being informed of their falsity.          See id. at 10.

According to the plaintiff, these circumstances taken together

demonstrate Trump, Jr.’s actual malice.        See id.


          The plaintiff’s allegations are sufficient at this

stage to create a “plausible inference” that Trump, Jr.

published his tweet with knowledge of its falsity.          In his quote

tweet, Trump, Jr. concedes knowledge of the plaintiff’s criminal

history and association with the mine explosion.          See Compl.

¶ 59; Mem. Mot. Dismiss at 10.      The CNN news article linked in

the quote tweet reports that the plaintiff “had just recently

finished serving a yearlong sentence following a misdemeanor

conviction for his involvement in the deadliest US mine

explosion in four decades.”      See Dan Merica, Trump's Son Urges

West Virginia Republicans to Reject Blankenship, CNN, May 3,

2018, https://www.cnn.com/2018/05/03/politics/trump-jr-don-

blankenship (emphasis added).      Based on this article that Trump,

Jr. himself cites within his own quote tweet, there is a

plausible inference that he had knowledge of the plaintiff’s

conviction history in association with the mine explosion, and




                                    16
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 17 of 29 PageID #: 229



in particular that the conviction was a misdemeanor, not a

felony.


          Alternatively, the CNN article supports a plausible

allegation of reckless disregard for the truth.          Trump, Jr.

alleges that he had a “reasonable assumption” that the plaintiff

was a felon based on numerous news sources that mention the mine

explosion and identify the plaintiff as a felon.          See Mem. Mot.

Dismiss at 11; see also Compl. ¶¶ 15-17.        Trump, Jr. would not

have reason to doubt the accuracy of these sources on their own.

Cf. CACI Premier Tech., Inc. v. Rhodes, 536 F.3d 280, 295-304

(4th Cir. 2008) (finding no reckless disregard for the truth

where a radio host relied on several reliable sources,

government-commissioned reports, and a published interview by

another organization).     However, he would have reason to

entertain serious doubt about the falsity of his statement based

on the CNN article, which unequivocally reports that the

plaintiff’s conviction in connection with the mine explosion was

for a misdemeanor.


          (2)   Defamatory Statement


          Defamatory statements tend to defame a plaintiff and

“reflect shame, contumely, and disgrace” upon him.          See Syl. Pt.

1, Sprouse v. Clay Commc’n, Inc., 211 S.E.2d 674, 679 (W. Va.



                                    17
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 18 of 29 PageID #: 230



1975).   A statement may be described as defamatory “if it tends

so to harm the reputation of another as to lower him in the

estimation of the community or to deter third persons from

associating or dealing with him.”        Crump, 320 S.E.2d at 77

(citing Restatement (Second) of Torts § 559 (1977)).           Defamation

may be accomplished directly through direct reference, or

indirectly through inference, implication, innuendo, or

insinuation.   See id.


           “A court must decide initially whether as a matter of

law the challenged statements in a defamation action are capable

of a defamatory meaning.”     Syl. Pt. 6, Long v. Egnor, 346 S.E.2d

778, 780 (W. Va. 1986).     In making this assessment, the court

must decide whether the allegedly defamatory statement could be

construed as a statement of fact or opinion.         Pritt, 557 S.E.2d

at 861; Syl. Pt. 7, Long, 346 S.E.2d at 780.         A statement of

opinion that does not contain a “provably false assertion of

fact” is entitled to full constitutional protection.           Syl. Pt.

4, Maynard v. Daily Gazette Co., 447 S.E.2d 293, 294 (W. Va.

1994); see also Syl. Pt. 7, Long, 346 S.E.2d at 780

(“[S]tatements of opinion are absolutely protected under the

First Amendment and cannot form the basis for a defamation

action.”).




                                    18
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 19 of 29 PageID #: 231



            Trump, Jr. alleges that the plaintiff has failed to

state a claim for defamation because the reply tweet is

incapable of a defamatory meaning.       Mem. Mot. Dismiss at 13.

Trump, Jr. presents several arguments in support of this

argument.   First, he alleges that the reply tweet does not

identify the plaintiff “[d]ivorced from the originating tweet.”

Id.   Trump, Jr. asserts that the reply tweet, in the context of

the other Twitter user’s comment to which he replies, refers to

Senator Manchin and not to the plaintiff.         See id.     Second,

Trump, Jr. argues that the reply tweet is speculation about

Senator Manchin’s campaign and an opinion that “does not contain

a provably false assertion of fact [and] is entitled to full

constitutional protection.”      See id. (citing Hupp v. Sasser, 490

S.E.2d 880, 885 (W. Va. 1997)).       Third, Trump, Jr. argues that

the reply tweet was an exaggeration on his original point about

the potential for attack ads against the plaintiff and that he

was not “stating actual facts about an individual” but was

instead offering “colorful rhetoric” to counter the other user’s

comment and to emphasize his point.       See id.    Trump, Jr.

asserts that this type of “loose, figurative, or hyperbolic

language” is protected by the First Amendment.          Id.    The

plaintiff argues in opposition that the reply tweet is

defamation per se because statements charging a person with the

commission of a crime, whether a felony or a misdemeanor, are


                                    19
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 20 of 29 PageID #: 232



actionable as defamation per se in West Virginia and do not

require proof of special damages.        See Pl.’s Resp. at 11-13

(citing Colcord v. Gazette Pub. Co., 145 S.E. 751, 753 (W. Va.

1928); Milan v. Long, 88 S.E. 618, 619 (W. Va. 1916)).


           Even though Trump, Jr. does not directly name the

plaintiff in the reply tweet, defamation may be accomplished

indirectly through inference, implication, innuendo, or

insinuation.   See Crump, 320 S.E.2d at 77.        The plaintiff is

clearly a subject of both the quote tweet and the reply tweet.

It is reasonable to infer that the tweets were directed, at

least in part, toward the plaintiff because Trump, Jr. uses the

antecedent “you” in the quote tweet: “[T]he first thing Manchin

will do is run ads featuring the families of those 29 miners

killed due to actions that sent you to prison.”          See Compl. ¶ 59

(emphasis added).    In addition, the nature of Twitter posts,

including replies, is that they are in the public view.           There

is no requirement in a defamation suit that the statement be

directed toward the victim.


           Trump, Jr.’s remaining arguments fail because labeling

the plaintiff a felon can constitute a provably false assertion

of fact.   Whether or not someone has committed a felony, and

therefore may be identified as a felon, is a factual

determination.   The plaintiff alleges that he has not been



                                    20
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 21 of 29 PageID #: 233



convicted of a felony and that Trump, Jr.’s statement that he is

a felon thus constitutes a false statement of fact.          The court

concludes that the reply tweet calling the plaintiff a felon is

capable of a defamatory meaning.


          (3)    Injury


          Trump, Jr. attempts to re-hash the argument against

the defamatory nature of the reply tweet by arguing that the

plaintiff has failed to plead that the tweet tended to harm his

reputation.   See Mem. Mot. Dismiss at 16.        In support of this,

Trump, Jr. alleges that the plaintiff “generated strong feelings

from the people of West Virginia long before he decided to run

for Senate” through decades of public controversy in the state.

See id. at 16-18.    Accordingly, Trump, Jr. argues that “[the

plaintiff’s] reputation precedes him.”        See id. at 17.     The

plaintiff responds that Trump, Jr.’s statements were defamatory

per se and have caused him “enormous damages” by smearing his

reputation and preventing him from pursuing other businesses and

opportunities.   See Pl.’s Resp. at 17.


          A statement may be considered defamatory “if it tends

so to harm the reputation of another as to lower him in the

estimation of the community or to deter third persons from

associating or dealing with him.”        Crump, 320 S.E.2d at 77.



                                    21
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 22 of 29 PageID #: 234



Trump, Jr.’s argument suggests that the plaintiff’s reputation

was already so low that it could not be lowered any more by the

allegedly defamatory tweet.      The court rejects this argument

because it isolates the plaintiff’s reputation to a subset of

Twitter users –- West Virginians who had a negative view of the

plaintiff prior to the tweet.      Trump, Jr.’s tweets about the

plaintiff were posted in public view for the entire world to

read.   The fact that CNN, a national news source, reported on

the initial tweet underscores this point.         Regardless of

whatever reputation the plaintiff may have had in West Virginia,

the complaint plausibly alleges that Trump, Jr.’s tweets lowered

the plaintiff’s reputation in communities both within the state

and outside the state, particularly since the plaintiff was in a

campaign for federal political office.


           (4)   Substantial Accuracy or Reasonable Mistake


           On the question of falsity:

           [West Virginia libel law] overlooks minor inaccuracies
           and concentrates upon substantial truth. Minor
           inaccuracies do not amount to falsity so long as the
           substance, the gist, the sting, of the libelous charge
           be justified. A statement is not considered false
           unless it would have a different effect on the mind of
           the reader from that which the pleaded truth would
           have produced.

Syl. Pt. 4, Gaughan, 480 S.E.2d at 551.        “[I]f something is

‘substantially’ true in overall effect, minor inaccuracies or



                                    22
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 23 of 29 PageID #: 235



falsities will not create falsity.”       Matter of Callaghan, 796

S.E.2d 604, 627 (W. Va. 2017).


            Trump, Jr. argues that the use of “felon” was

“substantially accurate” and that his failure to refer to the

plaintiff with the technical legal classification for his crime

of conviction was a “reasonable mistake.”         See Mem. Mot. Dismiss

at 14-16.    Trump, Jr. argues that the substance or gist of his

comments is in the reference to the plaintiff’s conviction and

sentence, and not in the details of the length of the punishment

for the crime.    See id. 15.    The plaintiff argues that truth is

an absolute defense to a defamation claim and that Trump, Jr.

must prove that his statement is “substantially true” and that

any minor misstatements of fact or inaccuracies were immaterial.

See Pl.’s Resp. at 15.      The plaintiff further argues that

defense of substantial truth is normally a jury question and

that deciding this issue in a motion to dismiss is

inappropriate.    See id.


            The court by its nature understands the distinction

between a misdemeanor and a felony.       Although the exact

difference between these categories may not be as clear to

general society, the court agrees with the plaintiff that

“society at large” might “view[] a ‘felon’ far differently than

a person who has committed an offense resulting in a misdemeanor



                                    23
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 24 of 29 PageID #: 236



conviction.”    See id. at 16 (quoting Myers v. The Telegraph, 773

N.E.2d 192, 198 (Ill. App. Ct. 2002)).        Thus, at the motion-to-

dismiss stage, the court concludes that the complaint plausibly

alleges that Trump Jr.’s tweet labeling the plaintiff a felon

was not a substantial truth or a minor inaccuracy.


           In addition, Trump, Jr. argues that it is untenable

that his quote tweet alone or combined with any number of

accurate descriptions of the plaintiff’s criminal history would

have created a different impression of the plaintiff on a

reader.   See Mem. Mot. Dismiss at 15.       Trump, Jr. completely

misses the point with this argument.        Regardless of the

potential impression that an accurate description could have on

a reader, Trump, Jr.’s argument concedes that he did not provide

an accurate description.     The complaint plausibly alleges that

Trump Jr’s description was false, and the alternative

descriptions that Trump, Jr. could have used but did not use are

irrelevant at this stage.


     B.    False Light Invasion of Privacy


           West Virginia recognizes a legally protected interest

in privacy.    Tabata v. Charleston Area Med. Ctr., Inc., 759

S.E.2d 459, 464 (W. Va. 2014).      Publicity that unreasonably

places another in a false light before the public is an



                                    24
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 25 of 29 PageID #: 237



actionable invasion of privacy.       Syl. Pt. 12, Crump, 320 S.E.2d

at 74.   In a false light invasion of privacy claim, the

plaintiff must prove that: (1) the defendant gave publicity to a

matter concerning the plaintiff that places the plaintiff before

the public in a false light, (2) the publicity was widespread,

(3) the matter of the publicity was false, (4) the false light

in which the plaintiff was placed would be “highly offensive to

a reasonable person,” and (5) the defendant “had knowledge of or

acted in reckless disregard as to the falsity of the publicized

matter and the false light in which the [plaintiff] would be

placed” (i.e., actual malice).      See Taylor v. W. Virginia Dep't

of Health & Human Res., 788 S.E.2d 295, 315–16 (W. Va. 2016)

(citing Restatement (Second) of Torts § 652E (1977)); Crump, 320

S.E.2d at 87-88.


           False light invasion of privacy claims are similar to

defamation claims in that both require the publication of false

material regarding the plaintiff.        Crump, 320 S.E.2d at 87.

Also, “[i]n a false light privacy action, as in a defamation

action, a court should not consider words or elements in

isolation, but should view them in the context of the whole

article to determine if they constitute an invasion of privacy.”

Id. (quoting Rinsley, 700 F.2d at 1310).        West Virginia courts




                                    25
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 26 of 29 PageID #: 238



therefore treat false light privacy claims in essentially the

same manner as they treat defamation claims.         Id.


          Despite the similarities between defamation and

invasion of privacy, they remain distinct theories of recovery

with separate consideration.      Id. at 86.    Each action protects

different interests: defamation actions involve injury to

reputation, while privacy actions involve injury to emotions and

mental suffering.    Id. at 87.    Defamation requires a defamatory

statement, but false light invasion of privacy instead requires

the statement to be “offensive to a reasonable person.”           Id.

False light invasion of privacy also requires widespread

publicity, which defamation does not require.         Id. at 87-88.


          Trump, Jr. argues that the plaintiff has failed to

state a claim for false light invasion of privacy because the

plaintiff has not sufficiently pled actual malice.          See Mem.

Mot. Dismiss at 18.    Based on the previous analysis of actual

malice, the court finds that the plaintiff has alleged enough

facts for a plausible showing of actual malice in support of his

false light invasion of privacy claim.


     C.   Conspiracy


          The plaintiff alleges that members of the Republican

party conspired and formulated a “common plan” to prevent him


                                    26
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 27 of 29 PageID #: 239



from winning the West Virginia Republican primary election.

Compl. ¶¶ 14, 18, 62, 78-79, 88-90.       The plaintiff further

alleges that Trump, Jr. acted as a “surrogate” to enact this

common plan and committed overt acts in furtherance of the

conspiracy by publishing false and misleading claims about the

plaintiff.   See id. ¶¶ 18, 78, 90.      The plaintiff therefore

alleges two claims of conspiracy: conspiracy to commit

defamation and conspiracy to commit false light invasion of

privacy.   See id. ¶¶ 68-91.


           West Virginia recognizes the tort of civil conspiracy

as a cause of action.     Jane Doe-1 v. Corp. of President of The

Church of Jesus Christ of Latter-day Saints, 801 S.E.2d 443, 458

(W. Va. 2017).   “A civil conspiracy is a combination of two or

more persons by concerted action to accomplish an unlawful

purpose or to accomplish some purpose, not in itself unlawful,

by unlawful means.”    Syl. Pt. 8, Dunn v. Rockwell, 689 S.E.2d

255, 259 (W. Va. 2009).     The cause of action is not created by

the conspiracy itself but by the wrongful acts done by the

defendants to injure the plaintiff.       Id.   “A civil conspiracy is

not a per se, stand-alone cause of action; it is instead a legal

doctrine under which liability for a tort may be imposed on

people who did not actually commit a tort themselves but who

shared a common plan for its commission with the actual




                                    27
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 28 of 29 PageID #: 240



perpetrator(s).”    Syl. Pt. 9, Dunn, 689 S.E.2d at 259.         A civil

conspiracy must therefore be based on an underlying tort or

wrong.    O'Dell v. Stegall, 703 S.E.2d 561, 596 (W. Va. 2010)

(citing Dunn, 689 S.E.2d).


            In order for a civil conspiracy to be actionable, the

plaintiff must prove that the defendants have committed “some

wrongful act or have committed a lawful act in an unlawful

manner to the injury of the plaintiff.”        Dunn, 689 S.E.2d at

268–69.    A civil conspiracy may be proven by circumstantial

evidence.    See Jane Doe-1, 801 S.E.2d at 473.       Although a civil

conspiracy claim requires an underlying tort or harm resulting

from the conspiracy, the claim may be disposed of separately

from the remaining causes of action.        See id. at 458.


            Trump, Jr. does not address the conspiracy claims in

the motion to dismiss.     The court therefore does not rule on the

sufficiency of these claims.


                            IV.   Conclusion


            For the foregoing reasons, it is ORDERED that the

defendant’s motion to dismiss be, and it hereby is, denied.




                                    28
 Case 2:19-cv-00549 Document 29 Filed 09/01/21 Page 29 of 29 PageID #: 241



          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record.


                                         ENTER: September 1, 2021




                                    29
